Exhibit ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.secretaryofstate.gov Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20080352243-69 Filing Date and Time 05/22/2008 4:13 PM Entity Number E0333512008-5 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation RESUME IN MIUNTES, INC. 2.ResidentAgent for Service ofProcess: (check only one box) x Commercial Registered Agent CSC Services of Nevada Inc o Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (If different from street address) City Zip code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value: 500,000,000 common 10,000,000 preferred Par value Per share: $.001 Number of Shares Without par value: 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1. Marc Anthony Name 11 MacDonald Circle, Apartment 4 Menands NY 12205 Street Address City State Zip Code 2 Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) Corporation Service Company X By: /s/ Elizabeth R. Konieczny Name Incorporator Signature: Elizabeth R. Konieczny 830 Bear Tavern Road West Trenton NJ 08628 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named Entity. CSC Services of Nevada Inc X By: /s/ Elizabeth R. Konieczny 05/22/2008 Authorized Signature or Registrant Agent or on Behalf of Registered Agent Entity Date
